45 F.3d 428NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Donald Lewis WORTHAM, Defendant-Appellant.
No. 94-5260.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 13, 1994.Decided:  January 3, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CR-93-146-R)
Elizabeth D. Scher, MORCHOWER, LUXTON & WHALEY, Richmond, VA, for Appellant.  Helen F. Fahey, United States Attorney, John G. Douglass, Assistant United States Attorney, Richmond, VA, for Appellee.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
E.D.Va.
AFFIRMED.
OPINION
PER CURIAM:


1
Donald Lewis Wortham was convicted by a jury of conspiracy to possess with intent to distribute crack cocaine, 21 U.S.C.A. Sec. 846 (West Supp.1994), and was sentenced to 360 months imprisonment.  He appeals his sentence, alleging that the penalties for crack offenses are unconstitutional.  We affirm.


2
Although Wortham objected to his sentence computation on equal protection grounds in the district court, he offered no evidence or argument.  Wortham contends on appeal that the penalties for crack offenses violate equal protection because they have a disproportionate effect on black defendants, and lack a rational basis because crack and cocaine powder are the same substance.  This Court has previously determined that the penalties for crack offenses are rationally related to a legitimate government end and do not violate equal protection.  See United States v. Thomas, 900 F.2d 37, 39 (4th Cir.1990);  United States v. D'Anjou, 16 F.3d 604, 612 (4th Cir.), cert. denied, 62 U.S.L.W. 3861 (U.S.1994).


3
We therefore affirm the sentence imposed by the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED